Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claim 1,7,8,11,13,16,20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrise et al (7,778,699) and Sarkar (2016/0310029).

Claim 1 (Currently Amended): A medical system comprising:
a plurality of electrodes configured to sense a cardiac electrogram (EGM) signal of a
patient; (see at least abstract and figure 9 of Ferrise)
processing circuitry configured to: 
detect a premature ventricular contraction (PVC) within the cardiac EGM signal; (Ferrise analyzes the IEGM to detect PVC, see at least step 306 in figure 5 of Ferrise)
determine, based on PVC information stored in a memory and in response to
detecting the PVC within the cardiac EGM signal, whether PVC storage criteria is met; (Ferrise is considered to detect PVC.  For example, at least col. 11:20 of Ferrise teaches analyzing the IEGM to detect the PVC trigger.   However, PVC information stored in memory is not explicitly disclosed in Ferrise.  Sarkar teaches methods of detecting PVC using predetermined criteria that are stored in memory, such as first and second difference intervals, as well as morphology criteria, which is also stored in memory, see at least ¶22-36.  It would have been obvious to use such PVC information in order to improve the accuracy of the determination of PVC criteria being met.  For example, at least ¶36 of Sarkar teaches that additional correlation and interval criteria improves the sensitivity of the determination of the occurrence of a premature ventricular contraction.  This suggests that the more criteria used, the more accurate the PVC determination will be. No unpredictable results would occur from using the PVC information of Sarkar) 
in response to a determination that the PVC storage criteria is met, store a portion
of the cardiac EGM signal associated with the PVC; (see at least step 108 in figure 2 of Ferrise)
in response to a determination that the PVC storage criteria is not met, eschew
storing the portion of the cardiac EGM signal associated with the PVC. (such is considered to be the normal functioning of the Ferrise/Sarkar device.  For example, if PVC is initially detected, it then is subject to a further analysis using stored PVC information.  If the further analysis determines that the detected PVC is not in fact a PVC, then no storage of the EGM will take place.)


Claim 16 (Currently Amended): A method comprising:
sensing a cardiac electrogram (EGM) signal of a patient via a plurality of electrodes; (see at least abstract and figure 9 of Ferrise)

detecting a premature ventricular contraction (PVC) within the cardiac EGM signal; (Ferrise analyzes the IEGM to detect PVC, see at least step 306 in figure 5 of Ferrise)

determining, based on PVC information stored in a memory and in response to detecting
the PVC within the cardiac EGM signal, whether PVC storage criteria is met; (Ferrise is considered to detect PVC.  For example, at least col. 11:20 of Ferrise teaches analyzing the IEGM to detect the PVC trigger.   However, PVC information stored in memory is not explicitly disclosed in Ferrise.  Sarkar teaches methods of detecting PVC using predetermined criteria that are stored in memory, such as first and second difference intervals, as well as morphology criteria, which is also stored in memory, see at least ¶22-36.  It would have been obvious to use such PVC information in order to improve the accuracy of the determination of PVC criteria being met.  For example, at least ¶36 of Sarkar teaches that additional correlation and interval criteria improves the sensitivity of the determination of the occurrence of a premature ventricular contraction.  This suggests that the more criteria used, the more accurate the PVC determination will be. No unpredictable results would occur from using the PVC information of Sarkar) 


in response to a determination that the PVC storage criteria is met, storing a portion of
the cardiac EGM signal associated with the PVC; (see at least step 108 in figure 2 of Ferrise)

in response to a determination that the PVC storage criteria is not met, eschewing storing
the portion of the cardiac EGM signal associated with the PVC. (such is considered to be the normal functioning of the Ferrise/Sarkar device.  For example, if PVC is initially detected, it then is subject to a further analysis using stored PVC information.  If the further analysis determines that the detected PVC is not in fact a PVC, then no storage of the EGM will take place.) 



Claim 20 (Currently Amended): A non-transitory computer-readable medium comprising
instructions for causing one or more processors to:
sense a cardiac electrogram (EGM) signal of a patient; (see at least abstract and figure 9 of Ferrise)

detect a premature ventricular contraction (PVC) within the cardiac EGM signal; (Ferrise analyzes the IEGM to detect PVC, see at least step 306 in figure 5 of Ferrise)

determine, based on PVC information stored in a memory and in response to detecting
the PVC within the cardiac EGM signal, whether PVC storage criteria is met; (Ferrise is considered to detect PVC.  For example, at least col. 11:20 of Ferrise teaches analyzing the IEGM to detect the PVC trigger.   However, PVC information stored in memory is not explicitly disclosed in Ferrise.  Sarkar teaches methods of detecting PVC using predetermined criteria that are stored in memory, such as first and second difference intervals, as well as morphology criteria, which is also stored in memory, see at least ¶22-36.  It would have been obvious to use such PVC information in order to improve the accuracy of the determination of PVC criteria being met.  For example, at least ¶36 of Sarkar teaches that additional correlation and interval criteria improves the sensitivity of the determination of the occurrence of a premature ventricular contraction.  This suggests that the more criteria used, the more accurate the PVC determination will be. No unpredictable results would occur from using the PVC information of Sarkar) 


in response to a determination that the PVC storage criteria is met, store a portion of the
cardiac EGM signal associated with the PVC; (see at least step 108 in figure 2 of Ferrise)

in response to a determination that the PVC storage criteria is not met, eschew storing the
portion of the cardiac EGM signal associated with the PVC. (such is considered to be the normal functioning of the Ferrise/Sarkar device.  For example, if PVC is initially detected, it then is subject to a further analysis using stored PVC information.  If the further analysis determines that the detected PVC is not in fact a PVC, then no storage of the EGM will take place.)



Re dependent claims 7,8,11,13, see office action of 12/30/21.



Claim 2,6,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrise et al (7,778,699) and Sarkar (2016/0310029), and Gill et al (2019/0336032).

See office action of 12/30/21.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrise et al (7,778,699) and Sarkar (2016/0310029),and Chakravarthy et al (2017/0119274).
See office action of 12/30/21.

Claim 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrise et al (7,778,699) and Sarkar (2016/0310029),and Reinhold et al (4,531,527).
See office action of 12/30/21.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrise et al (7,778,699) and Sarkar (2016/0310029),and Qu et al (2020/0237314).
See office action of 12/30/21.


Claim 3,4,9,10,12,18,19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrise et al (7,778,699) and Sarkar (2016/0310029),and Korzinov et al (9,968,274).

See office action of 12/30/21.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792